Exhibit 10(ee)

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of April 19, 2006 (this
“Agreement”), is entered into among Cantel Medical Corp., a Delaware corporation
(the “Borrower”), the Guarantors party to the Subsidiary Guaranty, the Lenders
party hereto and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

 

RECITALS

 

A.            The Borrower, the Lenders and the Administrative Agent entered
into that certain Amended and Restated Credit Agreement, dated as of August 1,
2005 (as previously amended or modified, the “Credit Agreement”).

 

B.            The parties hereto have agreed to amend the Credit Agreement as
provided herein.

 

C.            In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

 

AGREEMENT

 

1.             Amendments.

 

(a)           Definitions. The following definitions appearing in Section 1.1 of
the Credit Agreement are amended to read as follows:

 

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
determined on a Consolidated basis, of (i) net income (or net loss),
(ii) Interest Expense, (iii) income tax expense, (iv) depreciation expense,
(v) extraordinary and nonrecurring losses (vi) amortization expense and (vii)
non-cash stock compensation expenses in accordance with FAS 123R minus
extraordinary and nonrecurring gains (in each case determined in accordance with
GAAP).

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Article VIII (including for purposes of determining the Applicable
Margin), that the Crosstex Acquisition, any Asset Disposition (subject, in the
case of the Carsen Disposition, to the terms of Section 1.3(c) hereof), any
Permitted Acquisition and any repurchase of the Borrower’s capital stock
pursuant to Section 6.7(f), shall be deemed to have occurred as of the first day
of the most recent four fiscal quarter period preceding the date of such
transaction for which the Borrower was required to deliver financial statements
pursuant to Section 7.2 or 7.3. In connection with the foregoing, (a) with
respect to any Asset Disposition, (i) income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Debt which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period, (b)
with respect to any Permitted Acquisition, (i) income statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or

 

 

--------------------------------------------------------------------------------


 

in accordance with any defined terms set forth in Section 1.1 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Debt incurred or assumed
by the Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Debt of the Person or property acquired
which is not retired in connection with such transaction (A) shall be deemed to
have been incurred as of the first day of the applicable period and (B) if such
Debt has a floating or formula rate, shall have an implied rate of interest for
the applicable period for purposes of this definition determined by utilizing
the rate which is or would be in effect with respect to such Debt as at the
relevant date of determination, and (c) with respect to any repurchase of the
Borrower’s capital stock pursuant to Section 6.7(f), any Debt incurred by the
Borrower or any Subsidiary in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Debt has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such Debt as
at the relevant date of determination.

 

“Investment” means, as to any Person, (a) any loan or advance to another Person,
(b) any purchase or other acquisition of any capital stock or other ownership or
profit interest, warrants, rights, options, obligations or other securities of
another Person, (c) any capital contribution to another Person or (d) any other
investment in another Person, including, without limitation, any arrangement
pursuant to which the investor incurs Debt of the types referred to in
clause (i) or (j) of the definition of “Debt” in respect of another Person.

 

(b)           Section 6.7. (i) Sections 6.7(d) and (e) are amended to read as
follows and (ii) a new Section 6.7(f) is added to read as follows:

 

(d)           for issuances of stock expressly permitted by Section 6.18;

 

(e)           stock acquired as the purchase price for stock to be issued
pursuant to an Equity Compensation Plan or pursuant to any stock option issued
by the Borrower; and

 

(f)            the Borrower may repurchase shares of its outstanding capital
stock in an amount not to exceed $10,000,000 in the aggregate during the term of
this Agreement so long as (i) no Default exists or would result from such
repurchase and (ii) the ratio of Consolidated Debt to EBITDA (calculated on a
Pro Forma Basis) for the most recently completed four fiscal quarters of the
Borrower is no more than 2.00 to 1.00.

 

2.             Effectiveness; Conditions Precedent. This Agreement shall be
effective as of the date hereof when all of the conditions set forth in this
Section 2 shall have been satisfied in form and substance satisfactory to the
Administrative Agent.

 

(a)           Execution and Delivery of Agreement. The Administrative Agent
shall have received copies of this Agreement duly executed by the Borrower, the
Guarantors, the Required Lenders and the Administrative Agent.

 

(b)           Fees and Expenses. Payment by the Borrower of all fees and
expenses owed by the Borrower to the Administrative Agent.

 

3.             Ratification of Credit Agreement. The Loan Parties acknowledge
and consent to the terms set forth herein and agree that this Agreement does not
impair, reduce or limit any of their obligations under the Loan Documents and
all of which are hereby ratified and confirmed.

 

2

--------------------------------------------------------------------------------


 

4.             Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

 

(b)           This Agreement has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) Federal Bankruptcy Code or any similar debtor relief laws and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.

 

(d)           The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
organization documents (e.g., articles of incorporation and bylaws) or (ii)
materially violate, contravene or conflict with any laws applicable to it or any
of its Subsidiaries.

 

5.             Representations and Warranties of the Loan Parties. The Loan
Parties represent and warrant to the Lenders that (a) the representations and
warranties contained in each Loan Document are correct in all material respects
on and as of the date hereof, as though made on and as of the date hereof, other
than any such representations or warranties that, by their terms, refer to a
specific date other than the date hereof, in which case, such representations
and warranties are correct in all material respects as of such specific date,
and (b) no event has occurred and is continuing which constitutes a Default.

 

6.             Release. In consideration of the Lenders entering into this
Agreement, the Loan Parties hereby release the Administrative Agent, the Lenders
and the Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act solely
in connection with the Loan Documents on or prior to the date hereof.

 

7.             Counterparts/Telecopy. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts of this Agreement by telecopy shall be
effective as an original.

 

8.             GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

 

 

 

CANTEL MEDICAL CORP.,

 

as Borrower

 

 

 

By

/s/ James P. Reilly

 

 

Name: James P. Reilly

 

Title: President and CEO

 

 

 

 

 

By

/s/ Craig A. Sheldon

 

 

Name: Craig A. Sheldon

 

Title: Senior VP and CFO

 

 

GUARANTORS:

 

 

 

 

MINNTECH CORPORATION,

 

 

 

By:

/s/ Roy K. Malkin

 

 

Name: Roy K. Malkin

 

Title: President and CEO

 

 

 

 

 

MAR COR PURIFICATION, INC.

 

 

 

By:

/s/ Andrew Krakauer

 

 

Name: Andrew Krakauer

 

Title: President

 

 

 

 

 

CROSSTEX INTERNATIONAL, INC.

 

 

 

By:

/s/ Richard Allen Orofino

 

 

Name: Richard Allen Orofino

 

Title: President

 

 

 

WELLSPRING, INC.

 

 

 

By:

/s/ James P. Reilly

 

 

Name: James P. Reilly

 

Title: President

 

 

--------------------------------------------------------------------------------


 

 

BIOLAB EQUIPMENT ATLANTIC, LTD.

 

 

 

By:

/s/ James P. Reilly

 

 

Name: James P. Reilly

 

Title: President

 

5

--------------------------------------------------------------------------------


 

ADMINSTRATIVE

 

AGENT & LENDERS:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

 

 

By

/s/ Michael R. Langmeyer

 

 

Name: Michael R. Langmeyer

 

Title: Assistant Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Issuing Bank,

 

as Swing Line Bank and as a Lender

 

 

 

By

/s/ Jana L. Baker

 

 

Name: Jana L. Baker

 

Title: Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By

/s/ Kenneth E. LaChance

 

 

Name: Kenneth LaChance

 

Title: Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By

/s/ Wendy Blacher

 

 

Name: Wendy Blacher

 

Title: Vice President

 

6

--------------------------------------------------------------------------------